                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION
DAVID K. HORSLEY,

                       Plaintiff,

                                                     Civil Action 2:19-cv-33
       v.                                            Judge Michael H. Watson
                                                     Magistrate Judge Jolson

VIKI HARPER, et al.,
                       Defendants.



                            REPORT AND RECOMMENDATION

       On January 4, 2019, Plaintiff filed a motion for leave to proceed in forma pauperis under

28 U.S.C. § 1915(a). (Doc. 1). In Adkins v. E.I. DuPont de Nemours & Co., Inc., 335 U.S. 331

(1948), the Supreme Court set forth the legal standard applicable to a motion to proceed in forma

pauperis. An affidavit of poverty is sufficient if it reflects that the plaintiff cannot pay the

Court’s filing fee without depriving himself and his dependents the “necessities of life.” Id. at

339 (internal quotation marks omitted). Although the plaintiff need not be totally destitute in

order to proceed in forma pauperis, paying the filing fee must be more than a mere hardship. See

Foster v. Cuyahoga Dep’t of Health & Human Servs., 21 F. App’x 239, 240 (6th Cir. 2001)

(noting that “the question is whether the court costs can be paid without undue hardship”).

Consequently, unless it is clear that the one-time payment of the Court’s filing fee will render the

plaintiff unable to provide for himself and his dependents, the Court cannot grant him in forma

pauperis status. See Adkins, 335 U.S. at 339.

       In Plaintiff’s application, he explains that he is unemployed but receives $1,127.00 per

month from a Veterans Disability Pension. (Doc. 1, at 1). Plaintiff also states that he has
$200.00 in liquid assets.    (Id. at 2).   Plaintiff’s monthly expenses include housing, food,

transportation, and insurance totaling $700.00. (Id. at 2).

       Based on the information Plaintiff provided in his application, it appears that he has

access to sufficient assets such that paying the one-time filing fee of $400.00 would not impose

an undue hardship upon him. Said somewhat differently, with a household monthly income of

$1,127.00 and no dependents, it appears that paying the filing fee would not cause Plaintiff to

deprive himself the necessities of life. Accordingly, it is RECOMMENDED that Plaintiff’s

motion for leave to proceed in forma pauperis be DENIED. (Doc. 1).

                                    Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those

specific proposed findings or recommendations to which objection is made, together with

supporting authority for the objection(s).      A Judge of this Court shall make a de novo

determination of those portions of the Report or specified proposed findings or recommendations

to which objection is made. Upon proper objections, a Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

§ 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).



                                                 2
      IT IS SO ORDERED.


Date: January 7, 2019         /s/ Kimberly A. Jolson
                              KIMBERLY A. JOLSON
                              UNITED STATES MAGISTRATE JUDGE




                          3
